DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 7-9 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they are all method claims.
Claims 1-6 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the recitations of “processor” and “controller” provide sufficient structure to perform all claimed limitations.
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 as a representative claim, the cited prior art does not teach or suggest claimed invention that of: “a flag layer processor for outputting a flag according to a comparison result between a pooling output value of a current frame and a pooling output value of a previous frame; and a controller for stopping operation of a layer processor which performs operations after the flag layer processor among the plurality of layer processors, when the flag is outputted from the flag layer processor, wherein the flag layer processor is a layer processor that performs a pooling operation first among the plurality of layer processors.”
Claims 2-5 depend on claim 1 and therefore these claims are also allowed for the same reasons.
Regarding claim 6 as a representative claim, the cited prior art does not teach or suggest claimed invention that of: “a flag layer processor for outputting a flag when position information of a current frame and position information of a previous frame respectively stored in accordance with comparison results between pooling operation values and previously stored reference values are the same; and a controller for stopping operation of a layer processor which performs operations after the flag layer processor among the plurality of layer processors when the flag is outputted from the flag layer processor, wherein the flag layer processor is a layer processor that performs a pooling operation first among the plurality of layer processors.”
Claim 7 recites similar claim limitations called for in the counterpart claim 1.  Therefore, claim 7 is also allowed for the same reasons as set forth in claim 1 above.
Claims 8-9 depend on claim 7 and therefore these claims are also allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al. (U.S. Pat. App. Pub. No. US 2018/0232606 Al) teaches a video analysis engine comprising a CNN  having multiple layers (figures 2& 4; paras. [0081] & [0084]).
Sakaguchi (U.S. Pat. App. Pub. No. US 2019/0205780 Al) teaches a CNN comprising a plurality of layers (figure 1; para. [0041] – [0042]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DMD
8/2022

/Duy M Dang/
Primary Examiner, Art Unit 2667